Citation Nr: 0512539	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
arthroplasty of the right knee with a history of traumatic 
arthritis, currently rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar segment of the spine due to a 
right knee arthroplasty, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  The Board remanded this 
claim back to the RO in March 2004.  The claim has since been 
processed and it has been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran has undergone a total right knee arthroplasty 
and still has pain, decreased range of motion and weakness in 
this extremity, but his gait is close to normal and the 
manifestations and symptoms produced solely by the right knee 
disability do not cause sufficient impairment to render 
impractical the application of the regular schedular 
standards.

3.  The veteran's service-connected back disability, which 
includes degenerative disc disease, produces some restriction 
of motion, radiculopathy, and muscle spasms.  This disability 
has not caused the veteran to be incapacitated for a period 
of six weeks or more.  


CONCLUSIONS OF LAW

1.  The rating criteria for an evaluation in excess of 60 
percent for the veteran's service-connected right knee 
disability, including on an extraschedular basis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Codes 5055 
(2004).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Code 5293 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law in November 2000.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
increased ratings for a right knee and lumbar spine 
disabilities, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the various rating 
decisions, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Information was 
also provided via the Board Remand, dated March 2, 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his right knee and back disabilities were more disabling 
than rated during the course of his appeal.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in May 2001, July 2002, and May 
2004, which spelled out the requirements of the VCAA and what 
the VA would do to assist the veteran.  The VA also informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA and that he was in receipt of 
benefits from the Social Security Administration (SSA).  The 
veteran provided the requisite information and those 
documents were obtained, and now included in the veteran's 
claim folder.  The veteran was also provided the opportunity 
to testify before the Board and the RO in support of his 
claim.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity of 
the right knee disability and the back disorder.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to increased evaluations for a back and right 
knee disabilities.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC and SSOCs, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The various letters 
satisfy the VCAA content-complying notice.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  The Board also notes that during the 
course of this appeal, the rating criteria used to evaluate 
back disabilities changed.  The veteran was informed of that 
change via the SSOC dated September 13, 2004.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issues before the Board, the 
appeal does not stem from the veteran's disagreement with 
evaluations assigned as a result of the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004).  
Under 38 C.F.R. § 4.40 (2004), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2004), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

I.  Right Knee

The record reflects that prior to January 25, 1999, the 
veteran had been receiving a 20 percent disability rating for 
a right knee disability.  The veteran forwarded documents to 
the RO showing that he had undergone a total knee 
arthroplasty.  Upon receipt of those documents, the veteran 
was assigned a 100 percent temporary evaluation, effective 
from January 25, 1999, to March 1, 2000.  In a rating 
decision, issued March 2, 2000, the RO concluded that 
following the 100 percent rating, the veteran's disability 
should be awarded a 60 percent disability rating in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5055 (1999).  The RO classified the 
veteran's disability as:

S/P arthroplasty, right knee with 
traumatic arthritis and history of ACL 
reconstruction.

The veteran has asked for a disability evaluation in excess 
of 60 percent for the right knee disability.  A review of the 
diagnostic criteria available for the rating of a knee 
disability indicates that the veteran's disability has been 
assigned the highest schedular evaluation.  That is, the 
highest rating under the criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5055 and 5256-5283 (2004) is 60 percent.  
The highest rating obtainable under the criteria for an 
amputation at the right knee is 60 percent.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5162, 5163, and 5164 (2004).  The 
veteran is restricted from getting a rating excess of the 
value assigned via the amputation criteria by 38 C.F.R. 
§ 4.68 (2004), which states that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Hence, the only way that the veteran can prevail 
on his claim is through the assignment of an extraschedular 
evaluation - a claim that has been denied by the RO.

Nevertheless, the Board has considered whether the veteran's 
disability could be rated, by analogy, to Diagnostic Codes 
5256, 5260, 5261, or 5262, for the purposes of fully 
explaining to veteran the reasoning behind the above 
rationale.  38 C.F.R. Part 4 (2004).  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that flexion of the leg limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (2004).  An extension limited to 30 
degrees warrants a 40 percent rating, whereas extension 
limited to 45 degrees warrants a 50 percent rating.  38 
C.F.R. Part 4, Diagnostic Code 5261 (2004).  As a frame of 
reference, VA considers normal range of motion in the knee to 
be from 0 degrees of extension to 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate II (2004).  Even assuming that 
the veteran has the worst possible range of motion under 
these codes, he already has a rating higher than the maximum 
possible under either.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

Furthermore, according to Diagnostic Code 5256, a 60 percent 
rating is warranted for extremely unfavorable ankylosis of 
the knee in flexion at an angle of 45 degrees or more.  38 
C.F.R. Part 4 (2004).  Likewise, under Diagnostic Code 5257, 
severe recurrent subluxation and lateral instability warrants 
a 30 percent evaluation.  38 C.F.R. Part 4 (2004).  

Moreover, because Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion, it does not encompass arthritis.  Id.  
Diagnostic Code 5003 addresses arthritis and limitation of 
motion but does not refer to instability.  Id.  Therefore, 
since the plain terms of Diagnostic Codes 5257 and 5003 
address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5257 and 5003, if the criteria 
for each code are met, may be appropriate.  Id.; see 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Similarly, if findings of arthritis are present, a veteran 
whose knee disability is evaluated under Code 5257 also may 
be entitled to a separate compensable evaluation under Codes 
5260 or 5261, if the arthritis results in compensable loss of 
motion.  Id.; see VAOPGPREC 9-98 (August 14, 1998).

Yet, none of the above-described separate ratings could 
result in a higher evaluation than the current 60 percent.  
This is because even if you take the highest possible rating 
under Code 5003, which is 20 percent, and then combine it 
with a separate and maximum possible rating under Code 5257 
of 30 percent, this still in turn would only correlate to a 
combined 40 percent.  Id.; 38 C.F.R. § 4.25 (2004).  The 
resulting combined 40 percent rating under Codes 5003 and 
5257, again, even worst-case scenario, is still lower than 
the current 60 percent evaluation if rated solely under Code 
5055.  Id.  

Similarly, separate ratings under 38 C.F.R. Part 4, 
Diagnostic Codes 5257 and 5260 or 5261 (2004) (which derive 
from Code 5003) could not give the veteran a higher 
evaluation than he already has.  As noted above, the highest 
evaluation under Diagnostic Code 5257 is 30 percent.  The 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Codes 5260 or 5261 (2004) is 30 and 50 percent 
respectively.  Even if there was a combination of the 30 
percent (5257) and 50 percent (5261), he could only be 
assigned a 60 percent disability rating due to the 
restrictions of the amputation rule.  38 C.F.R. § 4.68 
(2004).  Hence, there would be no additional schedular 
benefit to be had.  

Also, it is impermissible for the Board to assign separate 
ratings under 38 C.F.R. Part 4, Diagnostic Codes 5003, 5257, 
and 5055 (2004) since doing so would violate the VA's anti-
pyramiding provision found at 38 C.F.R. § 4.14 (2004).  That 
is, Diagnostic Code 5055, at the 60 percent disability level, 
already compensates the veteran for the painful motion he 
experiences in his right knee.  38 C.F.R. Part 4 (2004).  The 
same is true for his instability (i.e., weakness).  Hence, to 
then also compensate him for these very same symptoms-the 
arthritic pain under Code 5003 and the instability under Code 
5257, would be giving him a double benefit for the very same 
manifestations.  Id.; see Esteban v. Brown, 6 Vet. App. 259 
(1994).

When all of this is considered, there simply is no basis for 
assigning a schedular rating higher than 60 percent for the 
veteran's right knee disability.  It is true that the veteran 
was assigned a "higher" rating pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5055 
(2004) - that of 100 percent.  However, that 100 percent was 
assigned because of his need to convalesce following his 
right knee surgery, the arthroplasty.  See 38 C.F.R. §§ 4.30, 
4.71a, Diagnostic Code 5055 (2004).  But under Code 5055, the 
maximum 100 percent rating is only warranted-at most, for one 
year following the prosthetic implantation - this rating was 
indeed in effect for at least one year.  Hence, there is no 
further benefit to be had under this provision.  The question 
then becomes whether he still has sufficient impairment to 
warrant a rating higher than he currently has on any other 
alternative basis. Unfortunately, he does not.

Note that a 60 percent rating, likewise, is the maximum 
rating allowable under 38 C.F.R. Part 4, Diagnostic Code 5256 
(2004).  Even if the veteran had ankylosis in his right knee, 
meaning complete fixation and immobility of the joint at 
either a favorable or unfavorable angle, he still could not 
receive a schedular rating higher than 60 percent under this 
code.  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Notwithstanding, the Board notes that the record in and of 
itself does not indicate that the veteran even has ankylosis.

As required under these circumstances, where the veteran has 
received the highest possible schedular rating for his 
disability, the Board also must determine whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2004).  However, the veteran has not 
required hospitalization since his follow-up surgery shortly 
after the knee replacement, much less frequent 
hospitalization, and the manifestations of his disability are 
contemplated by the schedular criteria.  While the veteran 
has been granted a total disability evaluation based on 
individual unemployability, that evaluation has been assigned 
based on the totality of all of the veteran's disabilities, 
not solely because of the right knee disorder.  Also, there 
is no indication from the medical records or from the 
statements submitted by the veteran that he has undergone 
repeated medical treatment/hospitalization as a result of his 
right knee disorder.  The Board recognizes that the veteran 
experiences episodes of his knee giving way and daily 
problems due to pain and motion limitation.  Such factors 
are, however, exactly those contemplated by the assigned 
schedular ratings.  There is no indication in the record that 
the average industrial impairment from the veteran's right 
knee disability was in excess of that contemplated by the 
schedular evaluation assigned.  Consequently, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Lumbosacral Spine

Also on appeal is the veteran's request for an evaluation in 
excess of 10 percent for a lower back disability - a request 
that the RO has previously denied.  The veteran's lower back 
disability has been rated in accordance with the criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5293.  A 10 
percent disability evaluation has been assigned.  Under this 
code in effect prior to September 2002 (before the rating 
criteria was changed), a 10 percent evaluation was warranted 
for intervertebral disc syndrome with characteristic pain on 
motion.  An evaluation of 20 percent evaluation was warranted 
for intervertebral disc syndrome with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation would be 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the disease disc, with little intermittent 
relief.

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97. 

Additionally, on September 23, 2002, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The Board notes that the 
numeric designation for this code has been subsequently 
changed to Diagnostic Code 5243, effective September 2003.  
The revised diagnostic code now provides for the evaluation 
of intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.

Under the "new" Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when intervertebral disc syndrome is 
characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  It 
is also noted that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using the 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate diagnostic 
code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Under the new criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height is give a 10 percent rating.  

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2004).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The veteran underwent a VA spine examination in July 2004 in 
order to determine the severity of the condition.  The range 
of motion was measured as follows:



Forward Flexion				0 to 70 
degrees
Extension					0 degrees
Left and Right Lateral Flexion		0 to 
20 degrees
Left and Right Lateral Rotation		0 
to 20 degrees

The examiner reported that any movement of the lumbar spine 
produced "a significant amount of pain."  When examined for 
neurological deficits, the examiner found that the veteran 
had 5/5 strength in the lower extremities with some moderate 
atrophy of the quadriceps.  The quad strength was measured at 
4+ to 5/5.  Sensation was grossly intact to light touch with 
reflexes at 1+ bilaterally.  X-ray films of the back 
confirmed the presence of degenerative disk disease at L5-S1.  
The examiner opined that the veteran's back disability could 
significantly limit the veteran's ability to function.  The 
final diagnosis was chronic low back pain syndrome with 
moderate degenerative disk disease.  

A separate VA neurology examination was also performed at 
this time.  The neurologist noted that the veteran's 
paravertebral muscles were tight due to muscle spasms.  Pain 
was reported but the examiner did not diagnose the veteran as 
suffering from radiculopathy of the lower back.  The 
neurologist noted that the veteran wore a pain patch and also 
received injections in the back to relieve the veteran's back 
pain.  

In comparing the above examination results with the results 
obtained via a VA joints examination of October 2002 and a 
spine examination of April 2000, the Board notes that the 
more recent examination shows more restriction in the 
veteran's range of motion.  See below.




Flexion
Extension
Right and 
Left 
Lateral 
Flexion
Right and 
Left 
Lateral 
Rotation
April 2000
0-80
10
0-20
0-50
October 
2002
0-75
0
0-35
Not 
measured
July 2004
0-70
0
0-20
0-20

Pain on movement was reported but radiculopathy was not found 
on the examination from 2000 or 2002.  The April 2000 
examination revealed tenderness but no muscle spasms.  With 
respect to the 2002 examination, the doctor reported that 
there was indeed functional limitations as a result of the 
complained of pain.  However, the examiner also stated that 
he was unable to plausibly estimate the amount of additional 
restrictions caused by the pain.  

The various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, despite being diagnosed as having 
degenerative disc disease, the records have not shown that 
the veteran suffers from an absent ankle jerk or neurological 
findings consistent with a condition affecting the discs.  
Moreover, he appears to have full motor strength, and all 
reflexes are present.

The same records do show that the veteran has muscle spasms 
and tenderness of the back.  When measured last, his range of 
motion was found to be moderately restricted, and he 
complained of chronic pain.  There was also evidence of pain 
on motion.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While the clinical 
findings do not exactly mirror the evaluation criteria for a 
40 percent schedular disability rating for a lower back 
disability, the Board opines that the evidence more closely 
approximates the higher rating versus that of a 10 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.7, Part 4, Diagnostic Codes 5292, 5293, and 5295 (2002).  
His range of motion is moderately restricted; he experiences 
severe muscle spasms; pain and tenderness were noted and 
found upon examination.  Therefore, a 40 percent disability 
rating is warranted pursuant to the rating criteria in effect 
prior to September 22, 2002.

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2004).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2003) are 
also not pertinent.  The Board would add that under the 
revised rating criteria, because unfavorable ankylosis is 
required for the awarding of a 50 or 100 percent disability 
rating under Diagnostic Codes 5235 through 5242, and since 
unfavorable ankylosis has not been diagnosed, these criteria 
are also not for application.  38 C.F.R. Part 4 (2004).  

The Board has considered whether the veteran would be 
entitled to a rating in excess of 60 percent after September 
22, 2002, under the revised rating criteria.  Under the 
criteria in effect prior to September 26, 2003, the medical 
evidence does not show that that he has moderate sciatic 
nerve involvement, which would qualify the veteran for a 
higher evaluation.  Moreover, there is no evidence showing 
that after September 25, 2003, the veteran had incapacitating 
episodes lasting six weeks or more, along with neurological 
involvement.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Limited motion of the lumbar segment of the 
spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  

In sum, the Board grants a 40 percent disability rating for a 
lower back disability, subject to the precepts of VAOGC 3-
2000, and in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 5293 (2002).  The benefit-of-the-doubt- rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disc disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.




ORDER

A disability evaluation in excess of 60 percent for status 
post arthroplasty of the right knee with a history of 
traumatic arthritis is denied.  

A disability evaluation of 40 percent for degenerative disc 
disease of the lumbar segment of the spine due to a right 
knee arthroplasty, and for status post arthroplasty of the 
right knee with a history of traumatic arthritis, is granted, 
subject to the regulations governing the award of monetary 
benefits. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


